
	

114 HR 3392 IH: Carbon Capture Research and Development Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3392
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Peters (for himself, Mr. Salmon, Mr. Farr, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To amend the Energy Policy Act of 2005 to require the Secretary of Energy to consider the objective
			 of improving the conversion, use, and storage of carbon dioxide produced
			 from fossil fuels in carrying out research and development programs under
			 that Act.
	
	
 1.Short titleThis Act may be cited as the Carbon Capture Research and Development Act. 2.Fossil energySection 961(a) of the Energy Policy Act of 2005 (42 U.S.C. 16291(a)) is amended by adding at the end the following:
			
 (8)Improving the conversion, use, and storage of carbon dioxide produced from fossil fuels..  